Title: To John Adams from Oliver Wolcott, Jr., 27 August 1798
From: Wolcott, Oliver, Jr.
To: Adams, John



Sir
Trenton Aug. 27th. 1798

I have had the honour of receiving your Letters of the 18th. and 21st.
The Letter from Mr. Pope to the President has been transmitted to the Commissioner of the Revenue (who is charged with the execution of the Laws concerning Light Houses) with the Presidents directions on the subject.
The Commission returned for Mr. Dawes, includes not only his name, but those for the Commissioners for the other Divisions of Massachusetts;—it is recorded in the Secy of States Office, as & is precisely of the tenor with the Commissions in the hands of the other Gentlemen in Massachusetts—I have written to Mr. Davis informing him of his appointment and have desired him to proceed in the discharge of his Office. I inclose a Commission for the Presidents signature—and no inconvenience will arise from the delay; as Mr. Davis’s powers will not disputed by his Colleagues.
The fever is growing worse in Phila. 40 are said to have died on Saturday.
I have nothing new to communicate.
With perfect respect, / I have the honour to be Sir, / your obedt. servt.

Oliv Wolcott